 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case - | i Fe f )

UNITED STATES DISTRICT COURT aug. 19 2019
SOUTHERN DISTRICT OF CALIFORN|

 
 
  

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN AS
Vv. (For Offenses Committetre
IVONNE JIMENEZ ROCHA (1)
Case Number: 3:19-CR-01215-IM

Thomas S. Sims
Defendant’s Attorney

USM Number 74219-298

oO -

THE DEFENDANT:

] pleaded guilty to count(s) One of the information

 

LI was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
21:952,960 - Importation Of Methamphetamine (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

[CL] Count(s) _is dismissed on the motion of the United States.

 

h] Assessment: $100.00, waived,

C] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
] No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

August 16,2019

Date of Imposition of Sentence

 

HON/IEFF "MILLER
ED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: TVONNE JIMENEZ ROCHA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-01215-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Twenty (21) months as to Count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LI at A.M. on

 

[ as notified by the United States Marshal.

0 The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL] on or before
O as notified by the United States Marshal.

[J as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-01215-JM

 
